Exhibit 99.1 News Release Contact: Media Relations Media/Investor Relations Bobbie Collins Brian Beades 212-810-8155 212-810-5596 Bobbie.Collins@blackrock.com invrel@blackrock.com BlackRock Appoints Mathis Cabiallavetta to Board of Directors New York, September 25, 2007– BlackRock, Inc. (NYSE:BLK) today announced the addition ofMathis Cabiallavetta to its Board of Directors. The addition of Mr. Cabiallavetta brings the total number of directors to 17, 10 of whom are independent and not affiliated with the Company. Mr. Cabiallavetta is Vice Chairman, Office of the Chief Executive Officer of Marsh & McLennan Companies, Inc. (MMC), Chairman of MMC International, and since 1994 a member of MMC’s International Advisory Board.Prior to joining MMC in 1999, Mr. Cabiallavetta was Chairman of the Board of Directors of Union Bank of Switzerland (UBS A.G.).He joined UBS A.G. in 1971 and held numerous positions before becoming Executive Vice President and a member of the Group Executive Board in 1992 with responsibility for Trading &
